EXHIBIT 10.23

 

THE SECOND AMENDMENT TO THE GAS SALES AGREEMENT

 

 

BETWEEN

 

PTT PUBLIC COMPANY LIMITED

 

AND

 

CHEVRON OFFSHORE (THAILAND) LIMITED

 

THAIPO LIMITED

 

PALANG SOPHON LIMITED

 

B8/32 PARTNERS LIMITED

 

DATED

 

EFFECTIVE AS OF OCTOBER 1, 2001

 

--------------------------------------------------------------------------------


 

THE SECOND AMENDMENT TO THE GAS SALES AGREEMENT (the “GSA”) dated November 7th,
1995 is hereby made effective as of the 1st day of October, 2001.

 

BETWEEN

 

(1)          PTT PUBLIC COMPANY LIMITED, successor in interest to The PETROLEUM
AUTHORITY OF THAILAND, having its principal office at 555 Vibhavadi Rangsit
Road, Bangkok 10900 (hereinafter called “PTT”); and

 

(2)          THAIPO LIMITED, a company duly incorporated and existing under the
laws of Thailand and having an office at 8th floor, M. Thai Tower, All Seasons
Place, 87 Wireless Road, Khwaeng Lumpini, Khet Patumwan, Bangkok 10330
(hereinafter called “THAIPO”); and

 

(3)          CHEVRON OFFSHORE (THAILAND) LIMITED, formerly known as Thai Romo
Limited, a company duly incorporated and existing under the laws of Thailand and
having its registered office at 27th Floor, Suntowers Building B, 123
Vibhavadi-Rangsit Road, Kwaeng Ladyao, Khet Jatujak, Bangkok 10900 (hereinafter
called “CHEVRON”); and

 

(4)          PALANG SOPHON LIMITED, a company duly incorporated and existing
under the laws of Thailand and having its registered office at 5th Floor,
Bangkok Insurance/Y.W.C.A. Building, 25 Sathon Tai Road, Khwaeng Thungmahamek,
Khet Sathon, Bangkok 10120 (hereinafter called “SOPHON”); and

 

(5)          B8/32 PARTNERS LIMITED, a company duly incorporated and existing
under the laws of Thailand and having an office at 8th floor, M. Thai Tower, All
Seasons Place, 87 Wireless Road, Khwaeng Lumpini, Khet Patumwan, Bangkok 10330
(hereinafter called “B8/32 PARTNERS”).

 

THAIPO, CHEVRON, B8/32 PARTNERS and SOPHON hereinafter all collectively called
“Concessionaire”)

 

WHEREAS:

 

(A) The Concessionaire and PTT have signed a Memorandum of Understanding dated
October 17, 2001 stating their agreement to various matters related to the GSA
including the following:

 

(i)                                     the terms for PTT to purchase quantities
of  Sales Gas in excess of one hundred forty five (145) million Cubic Feet per
day;

 

(ii)                                  the adjustment of the Heating Value of
the  Sales Gas;

 

--------------------------------------------------------------------------------


 

(iii)                               Natural Gas to be provided by Concessionaire
from fields outside the G.S.A. Area; and

 

(iv)                              other matters such as temperature, Shortfall
and possible long-term sales/purchases.

 

(B) The Concessionaire and PTT later agreed to discuss the definition of “Fy” —
the fuel oil price variable, and “I” — the exchange rate.”

 

(C) The Concessionaire and PTT agreed to sign a mutually acceptable amendment to
the GSA to more specifically describe what has been determined pursuant to such
Memorandum of Understanding.

 

NOW IT IS HEREBY AGREED AS FOLLOWS THAT THE GSA SHALL BE AMENDED BY THIS SECOND
AMENDMENT TO REFLECT:

 

1. DEFINITIONS

 

Article 1 Definitions shall have the following definitions added;

 

•                  “Interim Period” shall mean the period of time commencing as
of 6:00 a.m. October 1, 2001 and ending 6:00 a.m. March 1, 2004.

•                  “Supplemental Gas Quantities” shall mean the volumes of Sales
Gas purchased by PTT during the Interim Period pursuant to the terms stated in
Article XXXII in addition to the GSA Quantities.

•                  “Supplemental DAQ” shall mean the quantities shown in Column
2 of the Sixth Schedule.

•                  “Supplemental Shortfall Gas” shall mean the undelivered
difference between the Sales Gas, in excess of GSA Quantities, actually
delivered by the Concessionaire on any day, as the same may be reduced pursuant
to this Agreement, and the Sales Gas nominated by PTT pursuant to, and in
accordance with, this Article XXXII, as the same may be reduced pursuant to this
Agreement.

•                  “Total Supplemental DAQ” shall mean the quantities shown in
Column 3 of the Sixth Schedule.

•                  “GSA Quantities”, solely for the purpose of Article XXXII,
shall mean “the greater of (i) one hundred and forty five (145) million Cubic
Feet per day and (ii) the then current DCQ plus 15%”.

 

2. QUALITY

 

The Second Schedule (Quality Specification) shall be amended as follows:

 

(a)          The first sentence shall be amended to read, “Sales Gas delivered
under this Agreement shall at the Delivery Point (unless otherwise specified
herein)”.

 

--------------------------------------------------------------------------------


 

(b)          Item 8 shall be revised to read as follows:

 

“Heating Value: have a flow-weighted average Gross Calorific Value for the
combined Delivery Points of not less than nine hundred and fifty (950) BTU per
Cubic Foot and not more than one thousand two hundred and twenty five (1,225)
BTU per Cubic Foot.  However, Sales Gas at the Tantawan Delivery Point shall not
have a Gross Calorific Value of more than one thousand one hundred and fifty
(1,150) BTU per Cubic Foot and Sales Gas at the Benchamas Delivery Point shall
not have a Gross Calorific Value of more than one thousand two hundred and fifty
(1,250) BTU per Cubic Foot”.

 

(c)           Item 9 shall be revised to read as follows:

 

“TEMPERATURE:  have a temperature which is not less than sixty (60) degrees
Fahrenheit and not more than one hundred and thirty (130) degrees Fahrenheit
until Concessionaire installs equipment modifications designed to cool the Sales
Gas below one hundred and twenty (120) degrees Fahrenheit during the Year 2002. 
At the earlier of placing such modified equipment in service or 6 a.m. January
1st 2003, the maximum allowed temperature shall be reduced from one hundred
thirty (130) degrees Fahrenheit to one hundred twenty (120) degrees Fahrenheit”.

 

(d)          The addition of a new Item 10 to read:

 

“10.  PENTANE PLUS COMPONENTS: contain no more than two (2.0) mole percent of
components consisting of pentane plus (C5+) in the composite Sales Gas stream
for the combined Delivery Points on a flow-weighted average basis.”

 

3. PRICE CALCULATION

 

The definitions of the terms “Fy” and “I” contained in Clause 11.5 of the GSA
are amended to read:

 

Fy  =                     the arithmetic average of the figures last published,
Platts Oilgram Price Report date, for each month of the six month period ending
in March and September respectively in which the prices have to be adjusted, in
United States Dollars per barrel of the Singapore Product Postings for Med FO
180cst from Shell Eastern Petroleum PTE Ltd., ESSO Singapore PTE Ltd., Mobil
Sales and Supply Corporation, Caltex Petroleum Corporation, BP Oil International
and

 

--------------------------------------------------------------------------------


 

Singapore Petroleum Corporation PTE Ltd., as published in “Platt’s Oilgram Price
Service”.

 

I  =                               the exchange rate, which shall be the
arithmetic average of the daily Interbank Exchange Rate of Baht per US Dollar
published by The Bank of Thailand for the Month of March 1995.  This rate is
agreed to be 24.75826.

 

4. ADDITIONAL GAS RESERVES 

 

The following new Clause 2.5. shall be added:

 

“2.5.                        In addition to Sales Gas delivered from the Field
Reserves, Concessionaire has the right, but not the obligation, to deliver Sales
Gas to PTT pursuant to this Agreement produced from any areas that are not
included within the G.S.A. Area including, but not limited to, the following two
fields within the Concession Area:

 

Maliwan Field (Block 8/32)

 

North Jarmjuree Field (Block 8/32)

 

and the fields delineated within Block 9A of Petroleum Concession No. 4/2515/8

 

It is agreed that the Proved Natural Gas Reserves, the Probable Natural Gas
Reserves and Natural Gas produced from the above noted fields will not be
included in the calculation of Field Reserves pursuant to Article X.  In
addition, Supplemental Gas Quantities will not be included in the calculation
for determining the ACQ or in the sales and purchases for determining whether
the ACQ has been met under the GSA.”

 

5. SUPPLEMENTAL GAS QUANTITIES FOR THE INTERIM PERIOD

 

The Parties agree to add the following Article XXXII to the GSA:

 

“Article XXXII SUPPLEMENTAL GAS QUANTITIES FOR THE INTERIM PERIOD.

 

32.1                           Notwithstanding any provision in this Agreement
to the contrary, the          following provisions shall apply to that portion
of Sales Gas, which are Supplemental Gas Quantities. Such Supplemental Gas 
Quantities shall not be considered “Supplementary Gas” under Article  6.17. 
Should there be any conflict between the provisions of this  Article XXXII and
the provisions contained elsewhere in this Agreement the provisions of this
Article XXXII shall prevail.

 

--------------------------------------------------------------------------------


 

32.2                           During the Interim Period, PTT agrees to purchase
additional volumes of Sales Gas amounting to at least fifty-eight decimal two
eight Billion Cubic Feet (58.28 Bcf) in accordance with the Sixth Schedule
attached hereto. Such additional gas shall be nominated and purchased by PTT
after it nominates and purchases the GSA Quantities.

 

32.3                           Agreement between the Parties regarding the
purchase and sale of Supplemental Gas Quantities pursuant to  this Article XXXII
shall be for the Interim Period.  The parties agree that from 6 a.m. October
1st, 2001 to 6 a.m. November 1st, 2001, neither PTT’s obligations under the
provisions of Article 32.4, nor the Concessionaire’s obligations under Article
32.7 shall be effective.

 

32.4                           In addition to events which allow reduced
purchases described elsewhere in this Agreement such as Force Majeure,
Supplemental Shortfall or maintenance,  PTT is entitled to take Supplemental Gas
Quantities in an amount less than 75% of the Supplemental DAQ for no more than
twenty (20) days during each Contract Year.

 

32.5                           If at the end of each Contract Year, PTT has not
taken Supplemental Gas Quantities at least equal to 32.5(i) below reduced by the
quantities associated with 32.5(ii) below:

 

(i)                                     75% of the sum of the Supplemental DAQ’s
for such Contract Year

 

(ii)                                  the Supplemental Gas Quantities not taken
due to Force Majeure events, Supplemental Shortfall Gas and Concessionaire’s
maintenance

 

then Concessionaire shall render to PTT an invoice on or before the thirty-first
(31st) of October of such year for the difference between 32.5(i) and the sum of
32.5(ii) above and 32.5(iii) below:

 

(iii)                               the Supplemental Gas Quantities actually
taken during such Contract Year.

 

The formula for such invoice is illustrated below:

 

Invoice Amount = 32.5(i) — [32.5(ii) + 32.5(iii)]

 

PTT shall pay the Concessionaire on or before the thirtieth (30th) of November
of the same year. The invoice shall be calculated by averaging the prices for
each Month of the Contract Year that the Interim Period was in effect as
determined under Clause 32.6 for such Supplemental Gas Quantities that are not
taken.  Payment by PTT for Supplemental Gas Quantities not taken will provide
PTT an

 

--------------------------------------------------------------------------------


 

entitlement to take such Supplemental Gas Quantities at a later date in the same
manner as described in Clause 6.9 above.

 

32.6                           The price to be paid by PTT for the Supplemental
Gas Quantities shall be 88% of the Current Price.

 

32.7                           PTT may nominate up to 105% of the Total
Supplemental DAQ, as shown in the Sixth Schedule on any day.  If, at any time,
Concessionaire fails to deliver enough Sales Gas during the Interim Period so
that Supplemental Shortfall Gas occurs, then the Concessionaires shall pay to
PTT, by means of a credit against the next payment due by PTT to the
Concessionaires pursuant to this Agreement, for the Supplemental Shortfall Gas
an amount equal to 12% of the Current Price in effect at the time of the
Supplemental Shortfall Gas occurrence times the Supplemental Shortfall Gas.  If
the Sales Gas produced in any month is insufficient to fully satisfy
Concessionaire’s Supplemental Shortfall Gas obligations for the preceding month,
the excess Supplemental Shortfall Gas obligations for such month shall be
accrued and carried over to the following month, and from month to month to the
end of the Contract Year, any outstanding Supplemental Shortfall Gas obligations
remaining shall be applied as a credit against PTT’s annual payment obligations
under Articles 6.8 or 32.5.  At such time, the excess amounts owed by
Concessionaire for such Supplemental Shortfall Gas will be credited against any
amounts owed by PTT to Concessionaires for natural gas not taken by PTT pursuant
to Clause 32.5 above in the same manner as such calculations are made for GSA
Quantities of Sales Gas and any additional amounts still owing to PTT after such
offsets shall be paid in cash at that time.  For the avoidance of doubt, the
Shortfall provisions of Article 15.2 will apply to any shortfall between one
hundred forty-three decimal seventy-five (143.75) million Cubic Feet per Day and
one hundred forty-five (145) million Cubic Feet per Day.

 

32.8                           The following principles are agreed:

 

(i)  Supplemental Gas Quantities shall not be included in the   calculation of
DCQ or ACQ pursuant to Article VI or Field Reserves pursuant to Article X.

 

(ii)  the provisions of Article XV related to Shortfall and Concessionaire’s
failure to deliver Sales Gas will remain in effect but shall be applicable only
to GSA Quantities of Sales Gas.

 

--------------------------------------------------------------------------------


 

(iii)  Supplemental Gas Quantities taken by PTT shall not be included in the
calculation of Carry-Forward Gas pursuant to Clause 6.8, nor shall Carry Forward
Gas be applied against PTT’s obligation to take Supplemental Gas Quantities.

 

32.9                           Without accruing any obligations to pay for
Supplemental Shortfall Gas under Article 32.7 or Shortfall Gas under Article
15.2 during 2002, the Concessionaire may conduct the preventative maintenance
and facilities upgrade work not more than two times during the year 2002 and the
aggregate period for such maintenance and upgrade work shall not exceed thirty
(30) days. Concessionaire shall update PTT from time to time of its anticipated
period(s) for such maintenance and upgrades.  Concessionaire shall then
designate, at least one week in advance, the date of commencement of the actual
period(s) during which it shall claim the benefits of this Article 32.9.

 

32.10                     The Parties will attempt to negotiate in good faith a
mutually acceptable firm long-term sales/purchase agreement for additional
Natural Gas quantities from the Concession Area to commence upon the termination
of the Interim Period.  If the Parties are unable to reach agreement on a
long-term sales arrangement for incremental gas supplies, the following options
will apply:

 

(i)                                     Both Parties may elect to continue
sales/purchases of Supplemental Gas Sales on a month-to-month basis at the
latest Supplemental DAQ in effect unless the Parties mutually agree to a
different Supplemental DAQ with the other provisions of this Article XXXII
continuing to apply mutatis mutandis.

 

(ii)                                  Either Party may elect to terminate
sales/purchases of Supplemental Gas Quantities with ninety (90) days prior
written notice and sales at the GSA Quantity will continue to be in full force
and effect.”

 

6. Sixth Schedule — Supplemental Gas Quantities

 

The attached schedule titled “Sixth Schedule — Supplemental Gas Quantities”
shall be added to the GSA. Such Schedule includes agreed figures for the
Supplemental DAQ and the Total Supplemental DAQ for each of the periods through
February 2004.

 

--------------------------------------------------------------------------------


 

7. Concessionaire’s Reservations Applicable to all Natural Gas Production

 

Revise the first line of Clause 7.2. of the GSA by deleting the words “from the
Reservoir”.

 

8. Revision of First Amendment

 

Clause 5. of the First Amendment shall be revised and the word “Concessionaire”
shall be replaced with “Concession”.

 

9. Conflict

 

The provisions of this Second Amendment shall constitute an amendment and
supplement to the GSA and the First Amendment.  To the extent that there is any
conflict or inconsistency between the terms of the GSA and the First Amendment
with the terms of this Second Amendment, the terms of this Second Amendment
shall prevail.

 

10. GSA Remains in Effect

 

Except as amended hereby the GSA and the First Amendment shall      remain in
full force and effect.

 

11. Applicable Law

 

This Second Amendment shall be governed by and construed in accordance with the
laws of Thailand.

 

12. Effective Date

 

This Second Amendment shall be effective from October 1, 2001.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF each party hereto has caused this Agreement to be executed by
its duly authorized representatives as of the date first written above.

 

 

PTT Public Company Limited

 

Witness:

 

 

 

 

 

 

/s/  VISET CHOOPIBAN

 

 

/s/  PRASERT BUNSUMPUN

 

Mr. Viset Choopiban

 

Mr. Prasert Bunsumpun

President

 

Senior Executive Vice President

 

 

Gas Business Group

 

 

 

 

 

 

Chevron Offshore (Thailand) Limited

 

Witness:

 

 

 

 

 

 

/s/  ISIKELI REUBEN TAUREKA

 

 

/s/ ANEK LAWANPRASERT

 

Mr. Isikeli Reuben Taureka

 

Mr. Anek Lawanprasert

Managing Director

 

 

 

 

 

 

 

 

/s/  EDWARD STUART JOHNSON

 

 

 

Mr. Edward Stuart Johnson

 

 

Director

 

 

 

 

 

 

 

 

Thaipo Limited

 

Witness:

 

 

 

 

 

 

/s/  KEVIN HERRMANN

 

 

/s/  EDWARD STUART JOHNSON

 

Mr. Kevin Herrmann

 

Mr. Edward Stuart Johnson

Resident Manager

 

 

 

--------------------------------------------------------------------------------


 

PALANG SOPHON LIMITED

 

WITNESS:

 

 

 

 

 

 

/s/  PRAPAVADEE SOPHONPANICH

 

 

/s/  KEVIN HERRMANN

 

Ms. Prapavadee Sophonpanich

 

Mr. Kevin Herrmann

Director

 

 

 

 

 

 

 

 

/s/  ISIKELI REUBEN TAUREKA

 

 

 

Mr. Isikeli Reuben Taureka

 

 

Director

 

 

 

 

 

 

 

 

B8/32 Partners Limited

 

Witness:

 

 

 

 

 

 

/s/  KEVIN HERRMANN

 

 

/s/  PRAPAVADEE SOPHONPANICH

 

Mr. Kevin Herrmann

 

Ms. Prapavadee Sophonpanich

Director

 

 

 

 

 

 

 

 

/s/  ISIKELI REUBEN TAUREKA

 

 

 

Mr. Isikeli Reuben Taureka

 

 

Director

 

 

 

--------------------------------------------------------------------------------


 

SIXTH SCHEDULE

QUANTITIES DURING INTERIM PERIOD

 

1

 

2

 

3

Period

 

Supplemental
DAQ
(MMcf per day)

 

Total Supplemental
DAQ
(GSA Quantities plus
Supplemental DAQ)
(MMcf per day)

October 2001 – November 2001

 

55

 

200

December 2001

 

45

 

190

January 2002

 

35

 

180

February 2002

 

45

 

190

March 2002 – September 2002

 

55

 

200

Contract Year 2001 / 2002

 

18.865 Bcf

 

 

October 2002 – February 2003

 

55

 

200

March 2003 – September 2003

 

85

 

230

Contract Year 2002 / 2003

 

26.495 Bcf

 

 

October 2003 – February 2004

 

85

 

230

Contract Year 2003 / 2004

 

12.920 Bcf

 

 

Total

 

58.280 Bcf

 

 

 

Note:  The volumes specified in the column titled “Total Supplemental DAQ” are
for illustrative purposes only.  The calculation of Total Supplemental DAQ
assumes GSA Quantities of 145 MMcf per day.  The actual Total Supplemental DAQ
may vary depending on the then current GSA Quantities for the relevant period.

 

--------------------------------------------------------------------------------